Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to Applicant’s argument [Remarks] and amendments filed in an Amendment received on 02/09/2022.

Claim Interpretation 
3.       It is noted that claim 14 continues to use “means for” claim language within the claim, thus, claim 14 is still being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Examiner’s Statement of Reasons for Allowance
6.       Claims 1-4 and 6-14 are allowed.

7.       The following is an examiner’s statement of reasons for allowance:

Regarding Independent Claim 1 and similar Independent Claims 13 and 14, the prior art(s) searched and of record neither anticipates nor makes obvious nor discloses or suggests the claimed limitations of the claimed subject matter of independent claims 1, 13 and 14.  

(US PG. Pub. 20202/0007698 A1) teaches in Fig. 7, Sect. [0070]-[0071], When the user selects the cover selection button 701, the cover edit screen 700 shown in FIG. 7 is displayed.  When the user selects the text selection button 702, the text edit screen 800 shown in FIG. 8 is displayed.  Note that these buttons may be displayed outside the edit region 401.  Instead of the form of the button, for example, a tab form may be used.  That is, a tab for the cover edit screen and a tab for the text edit screen may be displayed, and one of the tabs may be selected to switch the screen. In the cover edit screen, only the front cover and the back cover are 
displayed, as shown in FIG. 7.  Note that the front cover and the back cover are displayed in a form when viewing the book from the spine side.  That is, for right-side binding, the front cover is displayed on the left side and the back cover is displayed on the right side.  On the other hand, for left-side binding, the front cover is displayed on the right side and the back cover is displayed on the left side.  If side stitch is used, binding positions are displayed.  However, in the cover edit screen, the binding positions are displayed on the center side when the front cover and the back cover are laid out side by side, as shown in FIG. 7.  In the cover edit screen 700, the positional relationship between the front cover and the back cover is reversed, as compared with the edit screen, shown in FIG. 4 or 6, in which the covers and the text are collectively edited.  This display allows the user to readily recognize how the book after bookbinding looks like from the spine side when the book is opened.

	Additionally, secondary prior art of Sato (US PG. Pub. 2010/0131566 A1) teaches in Fig. 10, Sect. [0130]-[0131], a Referring to FIG. 10, the UI screen 1100 

	In particular, the closest applied reference of Ogawa fails to disclose and would not have rendered obvious the claimed subject matter of independent claims 1, 13 and 14.  Also, the prior art of Sato does not remedy the deficiencies of the claim limitations as required by the claims as follows:
	“a processor configured to display a first area and a second area, and display a first page for setting a first print attribute in the first area and a second page for setting a second print attribute in the second area, wherein the first page and the second page form a document that is to be printed, wherein the processor is further configured to set the second print attribute for the first page after the first page is moved from the first area into the second area, and move a third page into a third area, the third area being an area where the first area and the second area overlap, and thus set the first print attribute and the second print attribute for the third page.”, since both Ogawa in view of Sato fails to provide a display containing a first and second page that are merged together to create a third area based on the overlapped first and second pages to 
	
8.	Therefore, whether taken individually or in combination, the prior arts of Ogawa in view of Sato fails to explicitly teach the claimed limitation(s) as required by independent claim 1.

9.	Independent claim(s) 13 and 14 are essentially the same as Independent Claim 1 and refers to “A non-transitory computer readable medium” and “apparatus” of Claim 1; and is therefore allowed for the same reasons as applied to Claim 1 above.

10.       It follows that claims 2-4 and 6-12 are then inherently allowable for depending on an allowable base claim.

11.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."





Conclusion 
                                                                                                                                                                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.